 In the Matter of MOTOR TRANSPORT COMPANYandGENERAL CHAUF-FEURS, TEAMSTERSAND HELPERS, LOCAL UNION No. 200Case No. R-113Motor Truck Transportation Industry-Election Ordered:prior to decision;controversy concerning representation of employees-rival organizations; re-fusal by employer to recognize union as exclusive representative-questionaffecting commerce : confusion and unrest among employees-UnitAppropriatefor Collective Bargaining:community of interest;established labor organiza-tions in industry;history of collective bargaining relations in industry ; geo-graphical differences;occupationaldifferences-Certification ofRepresenta-tives.Mr. Robert R. Rissmanfor the Board.Shaw, Muskat and Paulsen,byMr. F. H. Prosser,of Milwaukee,Wis., for the Company.Mr. Joseph A. Padway,byMr. I. E. Goldberg,ofMilwaukee,Wis., for the Union.Mr. James P. TaugherandMr. J. B. Zinzow,of Milwaukee, Wis.,for Union of Public Utility Employees.Mr. I. S. Dorfman,of counsel to the Board.DIRECTION OF ELECTIONDecember 02, 1936The National Labor Relations Board, having found that a ques-tion affecting commerce has arisen concerning the representation ofthe drivers, drivers' helpers, dockmen and dockmen's helpers, in Mil-waukee County, Wisconsin, employed by Motor Transport Com-pany, Milwaukee, Wisconsin, and that said employees constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the National Labor Relations Act,and acting pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of said Act, and pursuant toArticle III, Section 8 of National Labor Relations Board Rulesand Regulations,-Series 1, as amended, herebyDIRECTS that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Motor Transport Company, an election by secret ballot shall beconducted within a period of twenty (20) days after the date ofthisDirection of Election, under the direction and supervision of492 DECISIONS AND ORDERS493the Regional Director for the Twelfth Region, acting in this matteras the agent of the National Labor Relations Board and subject toArticle III, Section 9 of said Rules and Regulations-Series 1, asamended, among the drivers, drivers' helpers, dockmen and dock-men's helpers in Milwaukee County, Wisconsin, employed by MotorTransport Company, on the payroll as of November 16, 1936, thedate of the filing of the petition herein, to determine whether theydesire to be represented by General Chauffeurs, Teamsters and Help-ers, Local Union No. 200, or by Union of Public Utility Employees.SAME TITLEDECISIONANDCERTIFICATION OF 'REPRESENTATIVESJanuary22,1937STATEMENT OFCASEOn November 16, 1936, General Chauffeurs, Teamsters & Helpers,Local Union No. 200, hereinafter called Local 200, filed with theRegional Director for the Twelfth Region a petition alleging that aquestion affecting commerce had arisen concerning the representationof drivers, drivers' helpers, dockmen and dockmen's helpers, em-ployed by Motor Transport Company, Milwaukee, Wisconsin, here-inafter called the Company, in Milwaukee County, Wisconsin, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, hereinafter called the Act.On November 19, 1936, the NationalLabor Relations Board, hereinafter called the Board, authorized theRegional Director to conduct an investigation and to provide for anappropriate hearing upon due notice.Pursuant to notice dulyserved upon the parties and upon Union of Public Utility Employees,a corporation, hereinafter called the U. P. U. E., a hearing was heldinMilwaukee,Wisconsin, on November 24 and 25, 1936, beforeGeorge O. Pratt, Trial Examiner duly designated by the Board.Allwho were served with notice were represented at and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine, witnesses, and to introduce evidence bearing upon the issueswas afforded to those who participated in the hearing.Withoutwaiving its right thereafter to defend on the ground that the Act orthe Board's action under it was unconstitutional, the Company, atthe hearing, entered into a written stipulation with the Board cov-ering the pertinent facts relating to the nature of its business. 494NATIONAL LABOR RELATIONS BOARDAfter examining the record in the case, the Board concluded thata question affecting commerce had arisen concerning the representa-tion of drivers, drivers' helpers, dockmen, and dockmen's helpersinMilwaukee County, Wisconsin, employed by the Company, andon the basis of such conclusion, and acting pursuant to Article III,Section 8 of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, issued a Direction of Election on De-cember 22, 1936, in which it was found that said employees con-stitute a unit appropriate for the purposes of collective bargaining,and in which the Board designated the Regional Director for theTwelfth Region as its agent to conduct the election.For the pur-pose of expediting the election, the Board issued the Direction ofElection without at the same time issuing a decision embodying com-plete findings of fact and conclusions of law.The election was conducted on January 6, 1937.Pursuant toArticle III, Section 9 of said Rules and Regulations-Series 1, asamended, an Intermediate Report upon the election was subsequentlyprepared by Nathaniel S. Clark, who conducted the election as agentof the Board, and duly served upon the parties.The IntermediateReport found that 76 employees were eligible to vote, of whom 52voted for representation by Local 200, and 24 voted for representa-tion by the U. P. U. E. No objections to the ballot or to the Inter-mediate Report were filed by the parties.Upon the entire record in the case, the stenographic report of thehearing, the stipulation and other evidence offered and received, theBoard makes the following :FINDINGS OF FACTI.THE COMPANY AND ITS BUSINESSThe Company is a corporation organized and existing under thelaws of the State of Wisconsin. Its principal office and place ofbusiness is in Milwaukee,Wisconsin, where it operates as a localcartage carrier, and as a contract and common carrier of freightin interstate commerce.In the latter phase of its business it issubject to and is registered under the Federal Motor Carriers Act,49 Stat. 543. In the conduct of its business the Company owns andoperates 67 single unit trucks, 41 tractors and 65 trailers.Theseare operated by 147 drivers and helpers employed by the Company.Seventeen dockmen and helpers participate in the unloading oftrucks and the preparation of freight for loading at terminals ownedand operated by the Company in Milwaukee, Racine, Kenosha,Waukesha, Burlington,Watertown, and Sheboygan, in the StateofWisconsin.At Milwaukee, Wisconsin, the Company also em- DECISIONSAND ORDERS '495ploys nine mechanics and mechanics' helpers and a clerical force of10 persons.Besides the terminals, the Company has warehousefacilities and stations in approximately 50 other cities and towns inthe State of Wisconsin, and in North Chicago, Waukegan, WinthropHarbor, Beech, Zion, and South Beloit, in the State of Illinois.The Company transports freight and, general cartage daily ex-cept Sundays and holidays, on regular, continuous and well estab-lished schedules in the City of Milwaukee, Wisconsin, between va-rious points within the State of Wisconsin outside of the city, andfrom points in the State of Wisconsin to the cities and towns namedin Illinois.The Company also engages in interstate transportationof freight as joint carrier with other common carriers.Freightshipments originating inWisconsin are transferred by means, oftrucks and other equipment of the Company to connecting interstatecarriers for delivery to destinations in States other than Wisconsin,and likewise, shipments originating in States other than Wisconsinare transported in interstate commerce by the connecting carriersand transferred to the Company's equipment for delivery in theState of Wisconsin, all such transfers being accomplished at theCompany's several terminals, depots, and stations in the States ofWisconsin and Illinois. In all, approximately 22.7 per cent- of thefreight tonnage transported by the Company is carried in interstatecommerce.From January 1 to October 31, 1936, a representativeperiod, the Company transported in intrastate and interstate com-merce a total of 185,000,000 pounds of freight.We find, therefore, that the Company is engaged in traffic, com-merce and transportation among the several States, and that thedrivers, drivers' helpers, dockmen and dockmen's helpers employedby the Company are engaged in such traffic, commerce and transpor-tation.II. QUESTION CONCERNINGREPRESENTATIONAND ITS EFFECTON COMMERCELocal 200 is a local of the International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers of America, affiliated with theAmerican Federation of Labor. On November 10, 1936, a committeedesignated by Local 200 waited upon George H. Tiernan, vice-president of the Company, asserted that a majority of the drivers,dockmen and their respective helpers employed by the Company inMilwaukee County, Wisconsin, had designated Local 200 as theirrepresentative for purposes of collective bargaining, and presenteda proposed written contract to be entered into by the Company andLocal 200 covering wages, hours and working conditions of all thedrivers, dockmen and their respective helpers employed by, theCompany in Milwaukee County, Wisconsin.Tiernan replied that 496NATIONAL LABOR RELATIONS BOARDthe 'Regional Labor Board, Tenth District, of the old National LaborRelations Board,l had certified the U. P., U. E. as the collectivebargaining agency of the employees engaged by the Company, andthat the Company will continue to bargain with the U. P. U. E., andnot with Local 200, until such time as the Board certifies anotheragency.'Thereupon Local 200 filed the petition before us.Whetherthe U. P. U. E. or Local 200 shall represent them is extremely vitalto the employees.Failure to resolve thisissueis likely to bringunrest among the employees and consequent impairment of efficiency,safety and operation of instrumentalities of commerce.All partieswho participated in the hearing agreed that an election by secretballot is the only feasible solution to the problem.We find, therefore, that a question concerning the representationof employees of the Companyhas arisen,and that this questiontends to lead to labor disputes burdening and obstructing,commerceand thefree flow of commerce.III.THE APPROPRIATE UNIT FOR THE PURPOSESOF COLLECTIVEBARGAIN-ING, AND EMPLOYEES ELIGIBLETO PARTICIPATEIN THE ELECTIONLocal 200 suggested that the unit should consist of drivers,drivers'helpers,dockmen and dockmen's helpers in MilwaukeeCounty,Wisconsin, employed by the Company. The U. P. U. E.differed from Local 200 in that it would also include in the unitmechanics,mechanics' helpers andofficepersonnel,and moreoverwould embrace employees of the Company' outside of MilwaukeeCounty, Wisconsin, wherever situated.The status and function of the office force is completely differentfrom that of other employees of the Company engaged in or aboutthe transportation of freight, with the result that there is not thatcommunity of interest regardingwages,hours and working condi-tions which makes for an appropriate collective bargaining unit.We therefore find that the employees engaged in the office of theCompany shall not be included in the appropriate unit.The mechanics and mechanics' helpers are of course more closelyrelated to the actual transportation process, and barring other con-siderations their inclusion in the unit in question would not neces-sarily be regarded as inappropriate.However, traditionally me-chanics have organized into labor organizations apart from otheriAppointed pursuant to Public Resolution No. 44, 73rd Congress(48 Stat 1183).2 The certification referred to by Tiernan was the result of an election conducted atthe behest of the U. P. U E. and with the consent of the CompanyThe appropriateunitwas not contested, and the U. P.U. E. was the only candidate on the ballot.Thereafter,on February 11, 1935, an agreement was entered into between the Companyand the U. P.U.E.,which at the expiration of one year was renewed with somemodifications for another year. DECISIONS AND ORDERS497employees in the freight transportation industry, and have set uptheir own standards of working conditions.This condition existsinMilwaukee County, Wisconsin, as well as in other parts of theUnited States.Furthermore, the mechanics employed by the Com-pany have themselves expressed no desire to be included in theunit under consideration.For these reasons, we hold that the me-chanics employed by the Company shall not be included in theappropriate unit.The remaining problem is whether all the drivers, drivers' helpers,dockmen and dockmen's helpers employed by the Company, or onlythose engaged in Milwaukee County, Wisconsin, constitute an ap-propriate unit.Here again, were this presented as an original mat-ter, the question would not be free of doubt.The issue is posed,however, years after drivers and dockmen in the industry generallyand in Milwaukee County, Wisconsin, had adopted the procedureof bargaining in individual units covering employees in local com-munities only.Thus Local 200 has jurisdiction over employees inMilwaukee County, Wisconsin, only.3This practice has arisen fromthe collective experience of drivers and dockmen the country overinfluenced by variations in the cost of living, wage scales, workingconditions, and standards of living from community to community,and by the desirability of obtaining maximum participation in theaffairs of the labor organization by members wherever situated.Theform of organization thus voluntarily chosen and retained for manyyears by employees in the industry generally is necessarily entitledto great weight in determining the unit in question.Moreover, itappears that 59 of the 80 drivers, drivers' helpers, dockmen and dock-men's helpers employed by the Company in Milwaukee Wisconsin,exclusive of supervisory employees, desire that the appropriate unitbe defined in keeping with the practice in the industry.-Although53 other employees of the Company signed a petition requestingthat the unit should embrace- all employees of the Company it issignificant that not one of the signers was employed in MilwaukeeCounty, Wisconsin.The Board is loath to combine in one unit em-ployees of the Company engaged in and outside of MilwaukeeCounty,Wisconsin, knowing that a majority of the former preferto bargain as a separate unit.It was contended by the Union that friction and antagonisms mayresult between those employed in Milwaukee County, Wisconsin, andthose engaged by the Company elsewhere, in the event that theformer were declared to constitute an appropriate unit.This argu-$ Otherlocals ofthe International Brotherhood of Teamsters, Chauffeurs, StablemenandHelpers admit to membership employees situated outside of Milwaukee County,Wisconsin.AThis preference was expressed in the form of a petition addressed to the Board. 498NATIONAL LABOR RELATIONS BOARDment is not convincing for two reasons : (1) It is based on the as-sumption that an appropriate unit consisting of the MilwaukeeCounty,Wisconsin, employees must necessarily result in a choice ofrival labor organizations to represent the employees in and outsideof Milwaukee County, Wisconsin, which isa non sequitur;and (2)employees of the Company belonging to the U. P. U. E. and to Local200 are working together harmoniously at the present time despitethe rivalry between the two labor organizations.We therefore find that the drivers, drivers' helpers, dockmen anddockmen's helpers, in Milwaukee County, Wisconsin, employed bythe Company, constitute a unit appropriate for the purposes of col-lective bargaining.CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2, subdivisions (6) and (7) of the NationalLabor Relations Act.2.The drivers, drivers' helpers, dockmen and dockmen's helpersinMilwaukee County,Wisconsin, employed by Motor TransportCompany, constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.CERTIFICATION OF REPRESENTATIVESA petition for certification of representatives having been dulyfiled, and an investigation and hearing having been duly authorizedand conducted, and an election by secret ballot having been con-ducted on January,6, 1937, among the drivers, drivers' helpers, dock-men and dockmen's helpers, employed in Milwaukee County, Wis-consin,byMotor Transport Company, Milwaukee,Wisconsin,pursuant to the National Labor Relations Board's Direction ofElection dated December 22, 1936, and an Intermediate Report uponthe secret ballot having been prepared by Nathaniel S. Clark, theagent of the Board designated to conduct the election, and dulyserved upon the parties, and no objections to the ballot and to theIntermediate Report having been filed with the Board by the partiespursuant to Article III, Section 9 of National Labor Relations BoardRules and Regulations-Series 1, as amended,THEREFORE, by virtue of and pursuant to the power vested in theNational Labor Relations Board by Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, and pursuant to Article III,Section 8 of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, DECISIONS AND ORDERS499IT Is hEREBY CEIrrIFIED that General Drivers, Teamsters and Help-ers,Local Union No. 200, has been selected by a majority of thedrivers, drivers' helpers, dockmen and dockmen's helpers employedin Milwaukee County, Wisconsin, by the Motor Transport Company,as their representative for the purposes of collective bargaining,and that pursuant to the provisions of Section 9 (a) of said Act,General Drivers, Teamsters and Helpers, Local Union No. 200, is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment and other conditions of employment.5727-37-vol ii-33